Title: William Short to Thomas Jefferson, 11 March 1815
From: Short, William
To: Jefferson, Thomas


          Dear sir  Philadelphia March 11—15
          Your kind & friendly letter of Nov. 28. gave me not the less pleasure for having remained so long unacknowleged—The cause of my silence has been an affliction in the eyes so highly inflamatory as to preclude me from the use of my pen & my books—The disorder seems now to have left me, but I am not yet placed in the statu quo ante, & am obliged to use my eyes sparingly. I cannot however longer postpone thanking you for all the details of your letter & particularly for one phrase which was of great use & comfort to me during that dark & to me desponding period—I frequently recurred to the letter to read over again the sentence “tranquillicty of mind depends much on ourselves & greatly on due reflection ‘how much pain have cost us the evils which have never happened’”—I little then expected how soon this would be verified in an event which all human reason forbad us to look for—the restoration of peace—I hail it as the salvation of our country & as a new proof how inscrutable are the ways of Providence.
          As to the war I have always thought that both France & England gave us sufficient cause to declare it against either at any time from the commencement of theirs—It was the expediency of declaring it that I denied—& the stupid manner in which it was conducted that I blamed—I was disgusted also to see with so many persons who were called Americans that an injury or insult offered to America was considered so only according to the country from which it came—Some were English some French & none Americans—From many of those who were now all alive to national honor as regarded England & ready to throw down the gauntlet, I remembered when in Europe to have read speeches at the time of the French war all pacific & making calculations to shew how many more dollars one campaign would cost us than all the vessels & cargoes that France could take from us. Mr Madison I recollect when first I met him at Monticello went into an argument with me by way of interrogations, the whole marrow of which was to shew, (& shewed that he thought) the Directory a set of good honest souls who never would have thought of plundering or injuring us in any way if they we had been kind & shewn affection to them &c. &c. I could not help smiling in his face at so much simplicity or so much ignorance—& assured him they were a pack of the most worthless scoundrels that chance had ever put at the head of a government—& that they plundered us for the real love of plunder & want of employment for some of their dependents—that if we were nearer to them & more in their power they would plunder us so much the more—as they had done to those powers or rather those people who had always shewn the greatest possible affection for them—I could not restrain myself & probably showed a contempt of his fine system which has never I believe been forgiven me—He knit his brow  & never again interrogated me as to France—Acting on this as all those fretful & obstinate men who do not enquire in order really to obtain information, but to obtain answers confirming their own systems & ideas.—However peace be to him—Providence has favored him & drawn him out of a situation which otherwise would have placed him in a point of view truly ridiculous in history—I congratulate him on his happy escape, because we are saved with him.
          It gave me great pleasure to see that your valuable Library was to be secured & forever kept together—It would have been much to be regretted that it should have been exposed after you to be divided & separated. This would unavoidably have been the case in a few generations if left to private hands—ThatThe fate of that of Westover was a sufficient warning—It was scattered in the winds—& separate volumes are every now & then to be found in the booksales here.I suppose of course you will be paid for it in Treasury notes—These are yet at a small depreciation I have thought it probable that that might prevent you from offering them to me—I hope that will not be the case & to prevent it I now mention to you that they will suit me perfectly, & if I were to have them soon I could make an arrangement by which they would answer me perfectly as banknotes, without the smallest loss.
          This is about the time you expected Colo Monroe to be in Albemarle—I hope he will now terminate our affair—particularly as he seems to think his personal presence necessary. The appearances are now I am told all in favor of his being the next President. He will then be less capable of attending to such a microscopic object as this.Correa however who has travelled & observed a great deal says the next President will be from N. York—& he has fixed on Tomkins for that office—For my part I hope now our destiny will be a happy one, whoever may be the President, & feeling myself personally dead as to all such matters I take very little interest in them.
          I have been endeavoring all the winter to reason away my antipathy to the sea in order to avail myself of  a very favorable occasion I now have of passing it—but I have a kind of thalassophobia that resists all kind of argument—It is like the antipathy which some people have to rats or cats & I fear will be with me unconquerable until I shall feel myself too old to make it worthwhile to take the trouble—I do not like my poor vegetating situation which I hold here—but I do not know how to change it for the better—My friends all advise me to marry—but my taste is too fastidious I believe—& my chance is worse every year—for old bachelors grow difficult in proportion as they are older & have less right to chuse—
          God bless you my dear sir—May you long live to enjoy your sound philosophy—& be happy—Believe me your respectful & your affectionate friend
          W Short
        